i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00102-CV

                           IN THE INTEREST OF E.G.C., et al., Children

                     From the 38th Judicial District Court, Medina County, Texas
                                  Trial Court No. 08-03-18845-CV
                            Honorable Cathy O. Morris, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed:      March 18, 2009

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, which has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1).

                                                       PER CURIAM